Per Curiam.
Indictment against Hingle for selling a gill of liquor on Sunday. The indictment does not aver that Hingle is a person “ not being licensed according to the provisions of the act,” &c., which, it must be remembered, is a penal one. There is no penalty in the act, upon a person being licensed according to the act, for selling on Sunday. A careful reading of the act will satisfy any one of this. The cases of Thomasson v. The State, 15 Ind. 449, and Sohn v. The State, 18 Ind. 389, and The State v. Thomasson, 19 Ind. 99, are overruled on this point. It was not much considered in those cases.
Did the act prescribe a penalty, it could not be enforced by indictment. Lauer v. The State, at this term. The indictment should have been quashed.
The judgment is reversed and cause remanded, that said indictment may be quashed.